TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 9, 2013



                                     NO. 03-13-00306-CR


                                Robert Lee Martin, Appellant

                                                v.

                                 The State of Texas, Appellee




           APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
                DISMISSED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that the appeal should be dismissed: it is

ORDERED, ADJUDGED and DECREED by the Court that the appeal is dismissed in

accordance with the opinion of this Court; and it appearing that the appellant is indigent and

unable to pay costs, that no adjudication as to costs is made; and that this decision be certified

below for observance.